DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 19-23 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-25, 27-30, 36 and 37  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/915965 (reference application), now patent no 10,617,980. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims anticipate the instant claims (see claim 22).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 24-25 and 27-30 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Faria (US 5,066,391) in view of Shaltis (US 3,726,403), and further in view of Karcey (US 4622136) and Koos et al (US 2007/0251887).
	

    PNG
    media_image1.png
    667
    1254
    media_image1.png
    Greyscale

	Faria teaches (fig. 2, copied herein) a fuel or oil filter with an internal spring and ball valve that pypasses the filter upon the pressure drop going above a threshold. Faria does not teach a secondary filter as claimed. The pore size requirement of the primary 


    PNG
    media_image2.png
    338
    522
    media_image2.png
    Greyscale

Portion of Fig. 1 showing Frustoconical secondary filter 70 in Shaltis.

Shaltis teaches a frustoconical or cylindrical mesh filter (see 70, figure 1 and 4) as bypass (secondary) filter. Shaltis also teaches a filter as claimed, with primary (23) and secondary (70b) filters, and a valve at 66, figure 4, which opens when the pressure difference as in claim 30 is reached. The fine primary filter porosity can be in the 3-4 micron range and the coarse filter in the 80-100 micron range – col. 8 lines 25-35. 
As is clear from the teaching of Faria, the frustoconical or cylindrical filter 70 of Shaltis can be easily mounted around the spring housing of Faria to provide the additional filtration in the bypass line of Faria. It would have been obvious to one of ordinary skill in the art to have the teaching of Shaltis in the teaching of Sharia to further extent filter life and improve filter performance. Oil will flow through the secondary filter 
Regarding the cooling fins and the material of the valve, see Karcey and Koos.
Karcey teaches providing such cooling fins on the housing in a similar filter. It would have been obvious to one of ordinary skill in the art to provide such fins as taught by Karcey on the filters of Faria in view of Shaltis for the purpose of efficiently cooling the filters. 
Koos identifies valve materials that include titanium [0006]. It would have been obvious to one of ordinary skill to look up the literature and find out suitable materials for parts which a reference fails to disclose.

Allowable Subject Matter
Claims 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with the filing of a terminal disclaimer for the ODP rejection.

Response to Arguments
Applicant’s acknowledgement of the ODP rejection and request for holding that in abeyance is noted.
Applicant’s arguments about the Faria reference is not persuasive. The cited portion regarding “unobstructed flow” and oil being returned unfiltered to the engine is only when the filter is obstructed. If Faria considered having unfiltered oil in the engine 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777